Exhibit 10.61

 

ADDENDUM 1 TO LEASE DATED 12/17/2015 BY AND BETWEEN

CONDIOTTI ENTERPRISES, INC AS LESSOR AND

ULTRAGENYX PHARMACEUTICAL INC. AS LESSEE

 

The following terms and conditions are hereby included and incorporated into the
above Lease:

44. Lessor inspections prior to occupancy.

In addition to the provisions of Section 6 of this Lease, prior to occupancy
Lessor shall inspect building systems including roof, HVAC, and interior
lighting are in proper working condition and repair, and shall repair or replace
as Lessor deems appropriate.

45. Options to Extend Lease Term.

So long as Lessee has performed all obligations of the current term and no
delinquency remains outstanding, Lessee shall have two consecutive Options to
Extend the Lease Term, subject to the following:

 

a.)

Lessee shall retain all of the space in Building 81;

 

b.)

The space shall be taken on an “As Is” basis without further allowance for
Tenant Improvements;

 

c.)

Each party shall bear the cost of any commission incurred by that party in
relation to these Options to Extend;

 

d.)

Options are exclusive to Lessee and may not be transferred or assigned;

 

e.)

Option periods are consecutive to the then expiring Term;

 

f.)

Lessee shall provide Lessor with not less than six months advance written
notification of intent to exercise each Option period.  Should Lessor not
receive notice as herein described, both Options shall expire.

 

g.)

The first Option shall commence on January 1, 2021, and shall extend to be
co-terminous with the then current Term for other Buildings within the Park
occupied by Lessee.  Currently, these Buildings are 52, 60, and 68 Leveroni
Court.  If the first Option for the Buildings on Leveroni Court is extended
through the Initial Term of this Lease, the then current expiration of those
Leases is projected to be April 30, 2024.  

 

h.)

Base Monthly Rent for the period January 1, 2021 to April 30, 2021 shall be at
the same rate as the expiring Term.  Thereafter, Base Monthly Rent shall be
subject to the annual escalation per Section 8 of this Lease.

 

i.)

The Term of the second Option to Extend the Term would be May 1, 2024 to April
30, 2029 (five years).  Notification to exercise this Option would be due to
Lessor not later than October 31, 2023.  Should Lessor not receive such notice
as herein described, the Option shall expire.

 

j.)

The Base Monthly Rent for the first year of the second Option (5/1/24-4/30/25)
would be at the same rate as the then expiring Term.  Thereafter, the Base
Monthly Rent shall be subject to the annual escalation per Section 8 of this
Lease.

46. Parking.

The Premises is currently demised into approximately 9,100sf Office and 16,000sf
warehouse, which qualifies for up to 38 onsite parking spaces.  Lessor
acknowledges Lessee’s intent to improve the entire space for office use.  Should
Lessee do so, they will qualify for up to 90 unmarked and unassigned onsite
parking spaces.

47. Tenant Improvements.

Lessee intends to install substantial improvements to the Premises at Lessee’s
sole cost and expense and subject to the following:

 

a.

Lessee’s build-out of the Premises shall be subject to the Terms of the Lease
including, but not limited to, Lessor’s right to review and approve, deny or
modify all aspects of the construction plans and/or change orders

 

--------------------------------------------------------------------------------

 

 

b.

Lessee shall provide Lessor with the name, contact information and certificate
of insurance as required in this Lease for the General Contractor prior to the
start of any construction.  Lessor shall have the right to accept or reject the
General Contractor within 5 days of receipt of such information.

 

c.

Lessee shall provide Lessor with a copy of the construction budget and plans for
Lessor’s review and approval or denial.  Once the budget has been approved by
Lessor (“Approved Budget”), any change orders must be approved by Lessor in
advance of start of work on such changes.

 

d.

No work shall commence without Lessor’s advance written approval.

 

e.

Lessee acknowledges that Lessor intends to file a Notice of Non-Responsibility
for the Improvements and will provide Lessor with the actual date of start of
work, as well as provide copies of the Notice of Non-Responsibility to all
suppliers, materialmen, contractors and sub-contractors.

 

f.

Lessee shall keep the Premises free from any and all liens related to the
Improvements.

 

g.

Lessee shall construct all aspects of the Improvements in a good and workmanlike
manner, shall diligently pursue completion of the Improvements, and shall use
reasonable means to minimize noise and inconvenience to other tenants within the
Project throughout construction.

 

h.

Lessee shall be responsible for the acquisition and completion of any and all
permits, fees, inspections, etc. required by government agency in regards to the
construction of the Improvements, and shall provide Lessor with copies of all
such signed-off permits, fees, inspections, etc. prior to release of Tenant
Improvement funds by Lessor.

48. Tenant Improvement Contribution.

Lessor shall contribute up to $401,600.00 toward Lessee’s Improvements.  Such
payment will be made directly to Lessee promptly after receipt of the following:

 

a.

A Certificate of Occupancy issued by the City of Novato;

 

b.

2 copies of the “As Built” plans (one hard copy and one on disc);

 

c.

Copies of unconditional lien releases from all suppliers, materialmen,
contractors, sub-contractors and other parties asserting Mechanics’ Lien rights.

 

d.

No part of Lessor’s Improvement contribution shall be used for the acquisition
or installation of Lessee’s personal property.

49. Deposit.

Lessee shall provide Lessor with an irrevocable Letter of Credit in the amount
of the Approved Budget prior to start of work.  Once Lessor has received and
reviewed the documentation described in Section 48 above, and so long as a
delinquency does not exist on Lessee’s account, Lessor shall execute the
documents necessary to reduce the Letter of Credit to the amount of Lessor’s
contribution to Tenant Improvements.  Thereafter, so long as Lessee remains
current in the performance of its obligations stated in the Lease, the remaining
amount of the Letter of Credit will be reduced on each anniversary of the Lease
Commencement date by $80,320.00.  However, at no time during the term of this
Lease shall the amount of the irrevocable Letter of Credit be reduced to less
than $80,320.00.  Lessee shall provide all forms and requirements necessary for
drawing on the Letter of Credit with the actual document.

It is hereby acknowledged by Lessee that the Letter of Credit is a material
consideration of this Lease.  Lessor may draw upon the Letter of Credit at any
time within the Term of this Lease to recover any damages suffered by Lessor in
relation to Lessee’s tenancy and/or construction of approved
improvements.  Should Lessor draw upon the Letter of Credit, Lessee shall,
within 3 days, restore the Letter of Credit to the full amount.

50. Early Occupancy and Rent Concession.

In consideration of the agreements herein and subject to Lessor’s receipt of
first month Base Rent, Lessee’s Certificate of Insurance naming Lessor as
Additional Insured and the fully executed Lease, Lessor shall forgive the first
3 months (January through March, 2016) of Base Monthly Rent.  Lessee shall
remain responsible for the CAM charges and any utility or other charges incurred
by them during this period.  

 

--------------------------------------------------------------------------------

 

Lessee shall be provided with keys to the Premises upon receipt of the above
documentation.

Agreed to this 17th day of December, 2015

 

      
Lessor                                                                                                                  Lessee

 

 

__/s/ Jan Warz___________________________                                  __/s/
Emil Kakkis______________________

Jan Warz,
Vice-President                                                                                
Emil Kakkis, Chief Executive Officer

Condiotti Enterprises,
Inc.                                                                              Ultragenyx
Pharmaceutical, Inc.

 

___/s/ Shalini Sharp______________________

                                                                              Shalini
Sharp, Chief Financial Officer

                                                                              Ultragenyx
Pharmaceutical, Inc.

 

 

 

 

 

 